MEMORANDUM **
Ronnie S. Martin, a California state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that the defendant *638retaliated against him by denying his request to correspond with his brother. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Morrison v. Hall, 261 F.3d 896, 900 (9th Cir.2001), and we affirm.
Martin brought this action seeking an injunction requiring that the defendant allow him to correspond with his brother, Hubert D. Martin. Martin’s request for correspondence was approved, and since June 16, 2005, Martin has had permission to correspond with Hubert D. Martin. We agree with the district court that Martin’s action is moot. See Wiggins v. Rushen, 760 F.2d 1009, 1011 (9th Cir.1985) (“where the complainant was no longer subject to the allegedly illegal activity, the complaint for an injunction became moot”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.